DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (CN 1553103 A).
With respect to claims 1, 9 and 11, Zheng discloses a single-unit air conditioner defining a mutually-orthogonal vertical direction, lateral direction, and transverse direction (Fig. 1), the single-unit air conditioner comprising: a housing defining an outdoor portion and an indoor portion (Line 89 of translation and Fig. 2, outdoor portion B and indoor portion A) between a first lateral panel and a second lateral panel (Fig. 3, housing 50 has lateral panels); an outdoor heat exchanger 
With respect to claims 2 and 12, Zheng discloses the single-unit air conditioner of claims 1 and 11 as discussed above. Zheng also discloses wherein the front panel comprises an intake grill permitting an airflow therethrough (Para 0013 and Fig. 2, 24).
With respect to claims 7 and 17, Zheng discloses the single-unit air conditioner of claims 1 and 11 as discussed above. Zheng also discloses wherein the first lateral panel further comprises a transversal rail extending along the transverse direction in slidable engagement with a complementary guide surface formed on the first lateral end (Para 0056).
With respect to claims 8 and 18, Zheng discloses the single-unit air conditioner of claims 1 and 11 as discussed above. Zheng also discloses wherein the second lateral end is selectively engaged with the second lateral panel, the second lateral end comprising a lateral ridge directed inward toward a complementary attachment tab formed on the second lateral panel (Para 0054-0055 and Figs. 3-4).
With respect to claims 10 and 19, Zheng discloses the single-unit air conditioner of claim 9 as discussed above. Zheng also discloses wherein the indoor fan is a tangential fan defining a rotation axis parallel to the lateral direction (Fig. 1 and 2), 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 1553103 A) in view of Song (US Publication No.: 2007/0066215).
With respect to claims 3 and 13, Zheng discloses the single-unit air conditioner of claims 1 and 11 as discussed above. Zheng does not disclose further comprising a panel filter selectively disposed between the indoor heat exchanger assembly and the front panel along the transverse direction.
Song teaches adding an air filter after a front panel (Para 0015, 0019-0020 and Fig. 15). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the front panel of Zheng to add a filter after the suction grill as taught by Song to aid in removing floating impurities such as dust (Para 0005).
Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (CN 1553103 A).
With respect to claims 4 and 14, Zheng discloses the single-unit air conditioner of claims 1 and 11 as discussed above. Zheng also discloses wherein the first lateral panel further comprises attachment tabs extending along the transverse direction on the first lateral panel to engage the front panel (Fig. 4, 80 and 99).
Zhen is silent to a plurality of attachment tabs wherein the complementary attachment tab is one attachment tab of the plurality of attachment tabs. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the panel of Zheng to include multiple attachment tabs to aid in securing the panel at multiple locations and since it has been held that a mere duplication of essential working parts of a device involves only routine skill in the art.
With respect to claims 5 and 15, Zheng teaches the single-unit air conditioner of claims 4 and 14 as discussed above. Zheng also teaches wherein the lateral ridge is a first lateral ridge, wherein the front panel further comprises a plurality of lateral ridges corresponding to the plurality of attachment tabs (Fig. 4, 80 and 99).

Allowable Subject Matter
Claims 6 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE E ROJOHN III/           Primary Examiner, Art Unit 3763